DETAILED ACTION
This is the initial Office action based on the application filed on March 20, 2020.
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 2, 3, 6, 10, 12, 13, 16, and 19 are objected to because of the following informalities:
Claims 2 and 12 recite “the problem description.” It should read -- the problem description of the to-be-solved problem --.
Claims 3 and 13 recite “the task description.” It should read -- the task description of the source executable task --.
Claim 6 recites “wherein determining the information about the to-be-solved problem.” It should read -- wherein determining the information related the to-be-solved problem --.
Claims 6 and 16 recite “the function module.” It should read -- the source function module --.
Claims 10 and 19 recite “the executable task.” It should read -- the at least one executable task --.
Claims 10 and 19 recite “the processing flow.” It should read -- the at least one processing flow --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-6, 8, 12-16, and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2 and 12 recite the limitation “the finding of the matching target solved problem.” There is insufficient antecedent basis for this limitation in the claims. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “a finding of the matching target solved problem” for the purpose of further examination.

Claims 3 and 13 recite the limitation “the finding of the matching target executable task.” There is insufficient antecedent basis for this limitation in the claims. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “a finding of the matching target executable task” for the purpose of further examination.
Claim 4 depends on Claim 3. Therefore, Claim 4 suffers the same deficiency as Claim 3.
Claim 14 depends on Claim 13. Therefore, Claim 14 suffers the same deficiency as Claim 13.

Claims 3 and 13 recite the limitation “a second set of knowledge elements.” The claims are rendered vague and indefinite because neither the claims nor their parent claims (Claims 1 and 11, respectively) recite earlier the limitation “a first set of knowledge elements.” In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “a first set of knowledge elements” for the purpose of further examination.
Claim 4 depends on Claim 3. Therefore, Claim 4 suffers the same deficiency as Claim 3.
Claim 14 depends on Claim 13. Therefore, Claim 14 suffers the same deficiency as Claim 13.

Claims 4 and 14 recite the limitation “the target solved problem.” There is insufficient antecedent basis for this limitation in the claims. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “a target solved problem” for the purpose of further examination.

Claims 5 and 15 recite the limitation “the finding of the matching target function module.” There is insufficient antecedent basis for this limitation in the claims. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “a finding of the matching target function module” for the purpose of further examination.
Claim 6 depends on Claim 5. Therefore, Claim 6 suffers the same deficiency as Claim 5.
Claim 16 depends on Claim 15. Therefore, Claim 16 suffers the same deficiency as Claim 15.

Claims 5 and 15 recite the limitation “a third knowledge element.” The claims are rendered vague and indefinite because neither the claims nor their parent claims (Claims 1 and 11, respectively) recite earlier the limitations “a first knowledge element” and “a second knowledge element.” In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “a first knowledge element” for the purpose of further examination.
Claim 6 depends on Claim 5. Therefore, Claim 6 suffers the same deficiency as Claim 5.
Claim 16 depends on Claim 15. Therefore, Claim 16 suffers the same deficiency as Claim 15.

Claims 6 and 16 recite the limitation “the target executable task.” There is insufficient antecedent basis for this limitation in the claims. In the interest of compact prosecution, the Examiner subsequently interprets this limitation as reading “a target executable task” for the purpose of further examination.

Claims 8 and 18 recite the limitations “the source executable task” and “the source processing flow.” There are insufficient antecedent bases for these limitations in the claims. In the interest of compact prosecution, the Examiner subsequently interprets these limitations as reading “the at least one executable task” and “the at least one processing flow,” respectively, for the purpose of further examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim 1 recites the limitations “determining information […],” “acquiring, based on the information, knowledge elements […],” and “determining, based at least on the acquired knowledge elements, a solution […].” (Note that the limitations are not repeated in verbatim for the purpose of brevity.) The recited steps, under the broadest reasonable interpretation, covers performance of the steps in the human mind alone or with the aid of pen and paper. That is, nothing in the claim precludes the steps from practically being performed in the human mind alone or with the aid of pen and paper. For example, “determining information […]” in the context of the claim encompasses a user making a mental determination. Similarly, “acquiring, based on the information, knowledge elements […]” and “determining, based at least on the acquired knowledge elements, a solution […]” in the context of the claim encompass the user manually performing these steps.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The claim does not recite additional elements that integrate the judicial exception into a practical application of the judicial exception. The claim is directed to an abstract idea. Furthermore, the claim does not recite additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.

Claims 2-10 are rejected under 35 U.S.C. 101 as directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for at least the reasons stated above. The claims are dependent on Claim 1, but do not add any feature or subject matter that would solve the judicial exception deficiencies of Claim 1. For instance, Claims 2-10 either recite further mental steps which fail to make the claims any less abstract or elements that do not integrate the judicial exception into a practical application of the judicial exception and thus are not significantly more than the abstract idea. Claims 2-10 do not add any steps or elements, when considered both individually and as a combination, that would convert Claim 1 into patent-eligible subject matter.
Claims 1-10 are therefore not drawn to patent-eligible subject matter as they are directed to an abstract idea without significantly more.

The other independent claims, Claims 11 and 20, are directed to a computing system and a computer program product, respectively. The mere recitation of generic computer elements in Claims 11 and 20 cannot transform a patent ineligible abstract idea into a patent-eligible invention. Likewise, limiting an abstract idea to a computer environment does not make an invention patent-eligible. Alice, 134 S. Ct. at 2359 (holding patent ineligible claims that “amount to nothing significantly more than an instruction to apply the abstract idea … using some unspecified, generic computer” and in which “each step does no more than require a generic computer to perform generic computer functions” (internal quotation marks, citation omitted)).

Claims 12-19 are rejected under 35 U.S.C. 101 as directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more for at least the reasons stated above. The claims are dependent on Claim 11, but do not add any feature or subject matter that would solve the judicial exception deficiencies of Claim 11. For instance, Claims 12-19 either recite further mental steps which fail to make the claims any less abstract or elements that do not integrate the judicial exception into a practical application of the judicial exception and thus are not significantly more than the abstract idea. Claims 12-19 do not add any steps or elements, when considered both individually and as a combination, that would convert Claim 11 into patent-eligible subject matter.
Claims 11-19 are therefore not drawn to patent-eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 8, 11, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0283498 (hereinafter “Kuo”) in view of US 6,484,155 (hereinafter “Kiss”).

As per Claim 1, Kuo discloses:
A method for solving a problem, comprising:
determining information related to a to-be-solved problem (paragraph [0045], “Beginning at step 802, if a tool problem occurs, the semiconductor tool 702 or 704 will send out a tool alarm to the troubleshooting system 710 through a connected MES servo 706, 708. A tool problem could be any problem related to the tool such as tool malfunction, tool contamination, parameters out of specification, tool related product failures such as wafer contamination, crack, OOS, low yield, or failures in WAT or WLR tests [determining information related to a to-be-solved problem].”);
acquiring, based on the information, knowledge elements that can be used for the to-be-solved problem from a knowledge repository (paragraph [0046], “In step 804, the trouble shooting system 710 will correlate and match information from the tool alarm to the knowledge database 712, extract the description of the problem, possible causes and optional actions [acquiring, based on the information, knowledge elements that can be used for the to-be-solved problem from a knowledge repository].”), the knowledge repository storing: solved problems (paragraph [0027], “… both qualified and disqualified solutions could be combined into one database where the solutions with negative efficiency would be retrieved as a warning for engineers in trouble shooting. And the efficiency could be presented by more than one efficiency parameters. All tracking results will be used to update the knowledge database 108 [the knowledge repository storing solved problems].”); and
determining, based at least on the acquired knowledge elements, a solution to the to-be-solved problem (paragraph [0047], “In step 806, if a matching solution is found in knowledge database 712, then flow continues to step 810.”; paragraph [0049], “In step 810, a matched trouble shooting solution along with the tool alarm will be sent out to inform the related tool overseers through the PDA 714 or computer 716 [determining, based at least on the acquired knowledge elements, a solution to the to-be-solved problem].”).
Kuo discloses “a knowledge repository,” but Kuo does not explicitly disclose:
the knowledge repository storing: at least one executable task related to the solved problems, at least one processing flow for implementing the at least one executable task, and a corresponding function module included in the at least one processing flow.
However, Kiss discloses:
at least one executable task related to solved problems, at least one processing flow for implementing the at least one executable task, and a corresponding function module included in the at least one processing flow (col. 2 lines 52-60, “… the invention analyzes input problem statements and organizes the problem statements as sets of tasks [at least one executable task related to solved problems]. In pursuit of each task, the invention solicits accessible knowledge repositories, represented by knowledge agents, for relevant knowledge, and then analyzes and integrates responses from those knowledge repositories [at least one processing flow for implementing the at least one executable task, and a corresponding function module included in the at least one processing flow].”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kiss into the teaching of Kuo to include “the knowledge repository storing: at least one executable task related to the solved problems, at least one processing flow for implementing the at least one executable task, and a corresponding function module included in the at least one processing flow.” The modification would be obvious because one of ordinary skill in the art would be motivated to distribute inferencing and cooperative over a distributed environment (Kiss, col. 3 lines 48-50).

As per Claim 7, the rejection of Claim 1 is incorporated; and Kuo does not explicitly disclose:
determining the solution to comprise a source executable task related to the to-be-solved problem, a source processing flow for implementing the source executable task, and a corresponding function module included in the source processing flow.
However, Kiss discloses:
determining a solution to comprise a source executable task related to a to-be-solved problem, a source processing flow for implementing the source executable task, and a corresponding function module included in the source processing flow (col. 2 lines 52-60, “… the invention analyzes input problem statements and organizes the problem statements as sets of tasks. In pursuit of each task, the invention solicits accessible knowledge repositories, represented by knowledge agents, for relevant knowledge, and then analyzes and integrates responses from those knowledge repositories.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kiss into the teaching of Kuo to include “determining the solution to comprise a source executable task related to the to-be-solved problem, a source processing flow for implementing the source executable task, and a corresponding function module included in the source processing flow.” The modification would be obvious because one of ordinary skill in the art would be motivated to distribute inferencing and cooperative over a distributed environment (Kiss, col. 3 lines 48-50).

As per Claim 8, the rejection of Claim 1 is incorporated; and Kuo further discloses:
storing at least one of the to-be-solved problem, the at least one executable task, the at least one processing flow, and the corresponding function module included in the at least one processing flow to the knowledge repository as knowledge elements (paragraph [0027], “… both qualified and disqualified solutions could be combined into one database where the solutions with negative efficiency would be retrieved as a warning for engineers in trouble shooting. And the efficiency could be presented by more than one efficiency parameters. All tracking results will be used to update the knowledge database 108.”).

Claims 11 and 17 are computing system claims corresponding to the method claims hereinabove (Claims 1 and 7, respectively). Therefore, Claims 11 and 17 are rejected for the same reasons set forth in the rejections of Claims 1 and 7, respectively.

Claim 20 is a computer program product claim corresponding to the method claim hereinabove (Claim 1). Therefore, Claim 20 is rejected for the same reason set forth in the rejection of Claim 1.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Kiss as applied to Claims 1 and 11 above, and further in view of US 7,107,185 (hereinafter “Yemini”) and US 2018/0189389 (hereinafter “Baldini Soares”).

As per Claim 10, the rejection of Claim 1 is incorporated; and the combination of Kuo and Kiss does not explicitly disclose:
wherein the to-be-solved problem and the solved problems comprise abstract problems, wherein the executable task comprises a machine learning task, and wherein the processing flow comprises an algorithm pipeline.
However, Yemini discloses:
wherein a to-be-solved problem and solved problems comprise abstract problems (col. 14 lines 51 and 52, “Indistinguishable problems can be aggregated into a single abstract problem.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Yemini into the combined teachings of Kuo and Kiss to include “wherein a to-be-solved problem and solved problems comprise abstract problems.” The modification would be obvious because one of ordinary skill in the art would be motivated to aggregate a large collection of similar problems need to be handled in a similar manner (Yemini, col. 14 lines 52-54).
The combination of Kuo, Kiss, and Yemini does not explicitly disclose:
wherein the executable task comprises a machine learning task, and wherein the processing flow comprises an algorithm pipeline.
However, Baldini Soares discloses:
wherein an executable task comprises a machine learning task (paragraph [0081], “… the processor 604 can be or include hardware, software (e.g., a set of threads, a set of processes, software in execution, etc.) or a combination of hardware and software that performs a computing task for machine learning (e.g., a machine learning computing task associated with received data).”), and wherein a processing flow comprises an algorithm pipeline (paragraph [0054], “… recognize different steps in the algorithm pipeline (e.g., a specific algorithm is employed at some point in the model).”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Baldini Soares into the combined teachings of Kuo, Kiss, and Yemini to include “wherein the executable task comprises a machine learning task, and wherein the processing flow comprises an algorithm pipeline.” The modification would be obvious because one of ordinary skill in the art would be motivated to utilize machine learning for performing tasks and a pipeline for implementing a processing flow.

Claim 19 is a computing system claim corresponding to the method claim hereinabove (Claim 1). Therefore, Claim 19 is rejected for the same reason set forth in the rejection of Claim 1.

Allowable Subject Matter
Claims 2-6, 9, 12-16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
US 2004/0044542 (hereinafter “Beniaminy”) discloses sharing knowledge among a plurality of individuals.
US 2005/0102157 (hereinafter “Soma”) discloses managing a project for product development and which supports use of knowledge in the project.
US 2006/0036562 (hereinafter “Wu”) discloses a knowledge base for solving problems.
US 2006/0036563 (hereinafter “Wu”) discloses a knowledge base for solving problems.
US 2015/0149497 (hereinafter “Kanjirathinkal”) discloses determining problem resolutions within a networked computing environment.
US 6,292,792 (hereinafter “Baffes”) discloses dynamic knowledge generation and distribution.
US 8,713,033 (hereinafter “Stoverink”) discloses integrating the monitoring of problems and solutions in a problem management system.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191